                            IN THE UNITED STATES DISTRICT
                          COURT FOR THE MIDDLE DISTRICT OF
                            TENNESSEE NASHVILLE DIVISION

  TENNESSEE STATE CONFERENCE OF
  THE N.A.A.C.P., DEMOCRACY
  NASHVILLE-DEMOCRATIC
  COMMUNITIES, THE EQUITY ALLIANCE,
  and THE ANDREW GOODMAN
  FOUNDATION,

                  Plaintiffs,

  v.                                                             Case No. 3:19-cv-00365
                                                                 Judge Aleta A. Trauger
  TRE HARGETT, in his official capacity as
  Secretary of State of the State of Tennessee,
  MARK GOINS, in his official capacity as
  Coordinator of Elections for the State of
  Tennessee, HERBERT SLATERY III, in his
  official capacity as Attorney General of the
  State of Tennessee, the STATE ELECTION
  COMMISSION, and DONNA BARRETT,
  JUDY BLACKBURN, GREG DUCKETT,
  MIKE MCDONALD, JIMMY WALLACE,
  TOM WHEELER, and KENT YOUNCE, in
  their official capacities as members of the State
  Election Commission,

                  Defendants.


                PLAINTIFFS’ MOTION TO SUBMIT SUPPLEMENTAL
             AUTHORITY IN OPPOSITION TO DEFENDANTS’ MOTION TO
              DISMISS AND IN SUPPORT OF PLAINTIFFS’ MOTION FOR
                           PRELIMINARY INJUNCTION

       Plaintiffs respectfully request leave of Court to submit as supplemental legal authority a

recent decision of the United States Court of Appeals for the Seventh Circuit that is relevant to the

Article III standing issue in this litigation. Plaintiffs addressed the standing issue in both their

Memorandum of Law in Opposition to Defendants’ Motion to Dismiss and their Memorandum of

                                                 1

    Case 3:19-cv-00365 Document 40 Filed 08/29/19 Page 1 of 5 PageID #: 450
Law in Support of their Motion for Preliminary Injunction, and the recent decision is relevant to

both pending motions.

       On August 27, 2019, the Seventh Circuit issued its opinion in Common Cause Indiana v.

Lawson, Nos. 18-2491 & 18-2492 (7th Cir. Aug. 27, 2019) (“Common Cause”), affirming the

grant of preliminary injunctions enjoining implementation of an Indiana law that removed voters

from the rolls based on information received from a third-party data database rather than in

response to direct contact with voters as mandated by the National Voter Registration Act

(“NVRA”), 52 U.S.C. §§ 20501-11. Slip op. at 2. In doing so, the Seventh Circuit rejected a

challenge to the standing of the plaintiff civic engagement organizations to bring a pre-

enforcement challenge to a newly passed state law relating to the removal of voters from the rolls.

Id. at 16–22. Relying in part on authority from the Sixth Circuit, the Seventh Circuit concluded

that the plaintiffs in the case had standing because, as in this case, the additional expenditures

needed to comply with the law and diversion of resources from the plaintiffs’ existing

programming were sufficiently concrete, particularized, and imminent to meet Article III standing

requirements. Id. at 13–15, 19. A copy of the Seventh Circuit’s slip opinion in Common Cause is

submitted with this Motion as Exhibit A.

       We respectfully request that the Court consider Common Cause as supplemental authority

in further support of both Plaintiffs’ Opposition to Defendants’ Motion to Dismiss and Plaintiffs’

Motion for Preliminary Injunction.




                                                2

    Case 3:19-cv-00365 Document 40 Filed 08/29/19 Page 2 of 5 PageID #: 451
Dated: August 29, 2019                    Respectfully submitted,

                                          /s/ Taylor A. Cates
                                          TAYLOR A. CATES, BPR No. 20006
                                          WILLIAM D. IRVINE JR., BPR No. 35193
                                          BURCH, PORTER, & JOHNSON, PLLC
                                          130 N. Court Avenue
                                          Memphis, TN 38103
                                          (901) 524-5165
                                          tacates@bpjlaw.com
                                          wirvine@bpjlaw.com


                                          JON GREENBAUM*
                                          EZRA D. ROSENBERG*
                                          JULIE HOUK*
                                          POOJA CHAUDHURI*
                                          LAWYERS’COMMITTEE FOR CIVIL
                                          RIGHTS UNDER LAW
                                          1500 K Street, NW, Ste. 900
                                          Washington, D.C. 20005
                                          (202) 662-8600
                                          pchaudhuri@lawyerscommittee.org

                                          IRA M. FEINBERG*
                                          HOGAN LOVELLS US LLP
                                          390 Madison Avenue
                                          New York, NY 10017
                                          (212) 918-3509
                                          ira.feinberg@hoganlovells.com

                                          ALLISON M. RYAN*
                                          CAROLYN A. DELONE**
                                          KYLE M. DRUDING**
                                          HOGAN LOVELLS US LLP
                                          555 Thirteenth Street, NW
                                          Washington, DC 20004-1109
                                          (202) 637-5600
                                          allison.holt@hoganlovells.com
                                          carrie.delone@hoganlovells.com
                                          kyle.druding@hoganlovells.com




                                      3

   Case 3:19-cv-00365 Document 40 Filed 08/29/19 Page 3 of 5 PageID #: 452
                                       YAEL BROMBERG*
                                       BROMBERG LAW LLC
                                       The Andrew Goodman Foundation
                                       10 Mountainview Road
                                       Upper Saddle River, NJ 07458
                                       (201) 995-1808
                                       yaelbromberglaw@gmail.com

                                       DANIEL AYOADE YOON, BPR No.
                                       028798
                                       2004 8th Ave S
                                       Nashville, TN 37204
                                       (615) 541-5141
                                       danielayoadeyoon@gmail.com

                                       *admitted pro hac vice
                                       **to be admitted pro hac vice

                                       Counsel for the Tennessee State Conference
                                       of the N.A.A.C.P., Democracy Nashville–
                                       Democratic Communities, the Equity
                                       Alliance, and the Andrew Goodman
                                       Foundation




                                   4

Case 3:19-cv-00365 Document 40 Filed 08/29/19 Page 4 of 5 PageID #: 453
                             CERTIFICATE OF SERVICE

       The undersigned herby certifies that a copy of the foregoing document has been

served via the Court’s CM/ECF electronic case filing system to:


    ALEXANDER S. RIEGER
    Tennessee Attorney General’s Office
    Assistant Attorney General
    Public Interest Division
    War Memorial Building, 3rd Floor
    P.O. Box 20207
    Nashville, TN 37202
    (615) 741-2408
     alex.rieger@ag.tn.gov

    KELLEY L. GROOVER
    Tennessee Attorney General’s Office
    Assistant Attorney General
    Public Interest Division
    War Memorial Building, 3rd Floor
    P.O. Box 20207
    Nashville, TN 37202
    (615) 741-2408
    kelley.groover@ag.tn.gov

    29th day of August, 2019.
                                                          /s/ Taylor A. Cates
                                                          TAYLOR A. CATES




                                            5

 Case 3:19-cv-00365 Document 40 Filed 08/29/19 Page 5 of 5 PageID #: 454
